       Case 3:20-cv-00516-VAB Document 67 Filed 05/18/20 Page 1 of 16
                                                                        1



 1                    UNITED STATES DISTRICT COURT

 2                      DISTRICT OF CONNECTICUT

 3   - - - - - - - - - - - - -        -   x
                                          :   Case No.
 4   OLIVER LUCK,                         :   20CV516(VAB)
                                          :
 5                     Plaintiff,         :
               vs.                        :
 6                                        :   915 Lafayette Blvd
     VINCENT K. MCMAHON,                  :   Bridgeport, CT
 7                                        :   May 13, 2020
                    Defendant.            :
 8   - - - - - - - - - - - - -        -   X

 9              TRANSCRIPT OF TELEPHONE CONFERENCE

10   BEFORE:    THE HONORABLE VICTOR A. BOLDEN, U.S.D.J.

11   APPEARANCES:
     FOR THE PLAINTIFF:            PAUL J DOBROWSKI, ESQ.
12                                 JARED McHAZLETT, ESQ.
                                   VANESSA LEE PIERCE, ESQ.
13                                 Dobrowski Larkin & Stafford
                                   4601 Washington Ave.
14                                 Houston, TX 77007

15                                 ANDREW M. ZEITLIN, ESQ.
                                   JOETTE KATZ, ESQ.
16                                 Shipman & Goodwin
                                   300 Atlantic St.
17                                 Stamford, CT 06901-3522

18   FOR THE DEFENDANT:            JERRY S. MCDEVITT, ESQ.
                                   CURTIS B. KRASIK, ESQ.
19                                 K&L Gates, LLP- Ptsbrg PA
                                   210 Sixth Ave
20                                 Pittsburgh, PA 15222-2613

21                                 JEFFREY MUELLER, ESQ.
                                   Day Pitney LLP-Htfd-CT
22                                 242 Trumbull St.
                                   Hartford, CT 06103-1212
23
                      Sharon Montini, RMR, FCRR
24                       915 Lafayette Blvd
                        Bridgeport, CT 06604
25                    Official Court Reporter
       Case 3:20-cv-00516-VAB Document 67 Filed 05/18/20 Page 2 of 16
                                                                        2



 1                  THE COURT:     Good morning.      We're here in

 2   Luck v. McMahon.      Will counsel please state their

 3   appearances for the record.

 4                  MR. DOBROWSKI:      Yes.    This is Paul --

 5   yes, your Honor.      This is Paul Dobrowski and Jared

 6   McHazlett and Vanessa Pierce from the law firm

 7   Dobrowski, Larkin & Stafford on behalf of plaintiff,

 8   Oliver Luck.     I also believe our co-counsel are on

 9   the line.

10                  THE COURT:     Okay.

11                  MR. ZEITLIN:     That's right, your Honor.

12   It's Andy Zeitlin of Shipman & Goodwin.

13                  And Joette?

14                  MS. KATZ:     Joette Katz.

15                  THE COURT:     All right.     So who do we

16   have appearing for the defendants?

17                  MR. MCDEVITT:     Good morning, your Honor.

18   This is Jerry McDevitt from K&L Gates.            And on the

19   line with me is my partner Curt Krasik from K&L

20   Gates as well as Jeff Mueller from Day Pitney.

21                  THE COURT:     All right.     So I assume

22   we're not expecting any other counsel, correct?

23                  MR. MCDEVITT:     No, your Honor.

24                  THE COURT:     Okay, great.      All right.     So

25   we have a couple of things before us.            First, there
       Case 3:20-cv-00516-VAB Document 67 Filed 05/18/20 Page 3 of 16
                                                                        3



 1   is a question about some sealed documents, and then

 2   sort of related to that is this question about a

 3   prejudgment remedy hearing.         I've had a chance to

 4   review all of the filings that the parties

 5   submitted.

 6                  I do want to note one thing.          What I

 7   have done is -- essentially I probably set up almost

 8   a motion calendar.      So after this I've got two other

 9   matters that will come up, but I've got them divided

10   into half-hour increments.         That said, I'm not going

11   to rush this.     So other parties may join at the

12   11:00 hour and they'll just wait and I will take

13   them in order.

14                  Dealing first with this issue of motion

15   to seal, why don't I just go with plaintiff's

16   counsel.     I understand you wanted a much broader

17   motion to seal.     It sounds like the defendants are

18   in agreement with you with respect to I guess sort

19   of financial terms under the contract.            And there is

20   also an issue about sealing personally identifying

21   information related to Mr. McMahon.

22                  So where are the plaintiffs on the

23   question of sealing documents?

24                  MR. DOBROWSKI:      Judge, actually -- this

25   is Paul Dobrowski on behalf of the plaintiff, Oliver
       Case 3:20-cv-00516-VAB Document 67 Filed 05/18/20 Page 4 of 16
                                                                        4



 1   Luck.     Your Honor, we actually filed a motion to

 2   seal out of precaution because, in his termination

 3   letter that Mr. McDevitt sent to Mr. Luck on behalf

 4   of Mr. McMahon, he reminded Mr. Luck about the

 5   confidentiality provisions.

 6                  Our view, the plaintiff's view, is that

 7   we think that in light of defendant's agreement to

 8   unseal the other aspects, we think everything should

 9   be unsealed except, we agree with the defendants,

10   that Mr. McMahon's personnel address should remain

11   sealed.

12                  So our view, your Honor, is we're in

13   favor of unsealing all the information.

14                  THE COURT:     Okay.    All right.     Is it Mr.

15   McDevitt?     Are you speaking for the defendant?

16                  MR. MCDEVITT:     I am, your Honor.

17                  THE COURT:     Okay.

18                  MR. MCDEVITT: Our position was pretty

19   much as your Honor has stated it before.             We thought

20   the original things were over sealed.            And I think

21   what I reminded Mr. Luck of in the termination

22   letter was the anti-disparagement provisions, but

23   that's beside the point.

24                  It sounds like we have pretty much

25   agreement on things that should not be sealed, with
       Case 3:20-cv-00516-VAB Document 67 Filed 05/18/20 Page 5 of 16
                                                                        5



 1   the only issue being whether financial terms will be

 2   sealed.    I don't have strong feelings about that

 3   either way, your Honor.        Whatever you wish to do,

 4   that's fine with us.

 5                 THE COURT:      All right.     So here's what I

 6   will do.    So I will grant the motion to seal in the

 7   limited sense of only protecting personally

 8   identifying information related to Mr. McMahon.               All

 9   of the other related documents will be unsealed.               So

10   they, therefore, can then be put on the record.

11                 All right.      Now, turning to the other

12   issue regarding the request for a prejudgment

13   remedy.    Turning back to you, Mr. Dobrowski.            So as

14   I understand what the defendant's position is --

15   well, it sounds like it's multifold, but at a

16   minimum one of the issues they raise is this

17   question about whether or not this other party that

18   is not now a party to this litigation, Alpha, should

19   be a party, an issue that seems to be complicated by

20   a bankruptcy proceeding.        So it raises the question

21   about whether or not the first appropriate course of

22   action is some stay of this matter pending

23   resolution of the bankruptcy issue.

24                 So, go ahead, why don't you address

25   that.
       Case 3:20-cv-00516-VAB Document 67 Filed 05/18/20 Page 6 of 16
                                                                        6



 1                 MR. DOBROWSKI:       Yes, Judge.      Alpha is

 2   not a required party under Rule 19.           In fact, the

 3   Second Circuit has ruled that even where there is a

 4   -- a non-party has a very strong interest in the

 5   litigation, that doesn't cut it.           They have to show

 6   that because of that party's absence, the absent

 7   party will be unable to -- or, yeah, unable to

 8   protect its interests.

 9                 So the question is, can Mr. McMahon

10   adequately protect the interests of Alpha, and the

11   answer is yes, because Mr. McMahon is Alpha.              He is

12   the chairman of Alpha.        So there is no question that

13   he's going to be espousing the positions of Alpha.

14                 But, more importantly, your Honor, is

15   that Mr. McMahon's liability is on the guaranty, and

16   the guaranty -- Alpha is not a party to the

17   guaranty.    It's just Mr. McMahon and Mr. Luck.             And

18   in that guaranty Mr. McMahon promised

19   unconditionally, irrevocably to pay Mr. Luck.               And

20   he, in addition, waived all defenses, legal or

21   equitable.

22                 So even if Mr. McMahon wanted to rely on

23   Alpha to come in and defend the grounds for

24   termination with cause, A, it's irrelevant because

25   he's waived that, and B, it's also not sufficient to
       Case 3:20-cv-00516-VAB Document 67 Filed 05/18/20 Page 7 of 16
                                                                        7



 1   qualify Alpha as a necessary party under Rule 19.

 2                 So that's our fundamental position, your

 3   Honor.   And we certainly can brief it further if you

 4   want, but in our opinion there is no reason for us

 5   to stay the matter, much less dismiss the matter.

 6   This is just, frankly, a sidelight -- a sideline

 7   issue.

 8                 THE COURT:      All right.     So just so I

 9   understand your position -- and it may be that I

10   might want further briefing, but let me just make

11   sure I understand the issue as best I can today.               Is

12   it your position that even -- so even if there

13   wasn't a violation of the underlying contract the

14   guaranty would still be in place?

15                 MR. DOBROWSKI:       I'm sorry, your Honor,

16   even if there wasn't a violation?

17                 THE COURT:      If there wasn't a breach of

18   the underlying contract, would the guaranty come

19   into place?

20                 MR. DOBROWSKI:       Sure, because he would

21   have -- he is a primary obligor.           And so the breach

22   is actually as to his guaranty of payment.              I mean,

23   so long as Alpha has refused to pay Mr. Luck, we

24   don't have to sue Alpha to get Mr. Luck's benefits.

25   So if there wasn't a breach of the termination with
       Case 3:20-cv-00516-VAB Document 67 Filed 05/18/20 Page 8 of 16
                                                                        8



 1   cause rules, they -- but if Alpha just stopped

 2   paying him, Mr. Luck could go and pursue Mr. McMahon

 3   individually and solely without bringing demand

 4   against Alpha or requesting a suit with Alpha.

 5   Again, sir, he is a primary obligor for payment.

 6                  THE COURT:     Okay.    And just so you know,

 7   sort of consistent with how I sort of operate during

 8   oral arguments, generally when I say "okay" it

 9   doesn't mean I agree or disagree, it simply means

10   simply I understand your argument.

11                  All right.     Why don't I do this.        It

12   does appear that I may want -- I think it sounds

13   like additional briefing allowing you -- well,

14   really, in effect, allowing you to file a reply

15   brief to the documents that were just filed

16   yesterday.     So it might be beneficial.         How much

17   time would you need?

18                  MR. DOBROWSKI:      Judge, just tell me when

19   you want it.     We can have it certainly within the

20   week.   Ten days at most.       What day is -- today is

21   Wednesday?     Yes, your Honor.

22                  THE COURT:     Under the local rules --

23   under the local rules generally, in terms of a

24   reply, you would have 14 days.          If you are saying

25   you want to do it in a shorter time, I don't have a
       Case 3:20-cv-00516-VAB Document 67 Filed 05/18/20 Page 9 of 16
                                                                        9



 1   problem with that.      Do you want to do it by the

 2   22nd?

 3                 MR. DOBROWSKI:       Yes, sir.

 4                 THE COURT:      All right.     So why don't we

 5   do that.   So that will I think allow the issue to be

 6   sort of more fully briefed, and I will sort of hold

 7   off on whether we need to talk about scheduling

 8   anything and then I can -- so you'll have an

 9   opportunity to fully respond to the various

10   arguments raised by the defendants.

11                 All right.      Mr. McDevitt, given that, is

12   there anything else you need to address at this

13   time?

14                 MR. MCDEVITT:      Your Honor, obviously we

15   disagree with the interpretation that the "for

16   cause" termination has no effect on the guaranty.

17   We think that the "for cause" termination

18   essentially extinguishes the guaranty because there

19   is no remaining contract.

20                 But I did want to point out to the Court

21   that we were at least on a schedule until the

22   (telephone interference) to file our motions to

23   dismiss on June 19th, which was going to include at

24   that time a plenary briefing on this indispensable

25   party argument, which we have sort of given a little
       Case 3:20-cv-00516-VAB Document 67 Filed 05/18/20 Page 10 of 16
                                                                    10



 1   preview to in our PJR responses.           If the Court wants

 2   them to respond to the PJR part that we've included

 3   in there by the 22nd, we'd obviously like to have a

 4   chance to reply to their brief if they are going to

 5   make some arguments along the lines of what was just

 6   outlined because we think they don't really fully

 7   apprise the Court of the full situation.

 8                 For example, your Honor, if Alpha is not

 9   joined in this, it would be very prejudice, for

10   example, because McMahon is not Alpha.            Alpha is an

11   LLC.    Alpha is a debtor-in-possession.          It's a

12   distinctly different legal entity possessed of the

13   attorney-client privilege, which is going to be a

14   very important issue in the adjudication of this

15   case because of things that Mr. Luck was told by

16   Alpha's counsel.      We, as Mr. McMahon's lawyers,

17   cannot waive privilege for Alpha.           Alpha also will

18   have counterclaims they can assert against Mr. Luck

19   for the same reason that the contract was breached.

20                 So there is a lot of things that we

21   would -- if they're going to respond along the lines

22   of what they said on the 22nd, we would like an

23   opportunity to file a reply brief on that.

24                 THE COURT:      Okay.    All right.     Let's do

25   this.    Do you want -- I will give you a week then.
       Case 3:20-cv-00516-VAB Document 67 Filed 05/18/20 Page 11 of 16
                                                                    11



 1   So you'll file something by the 29th?

 2                 MR. MCDEVITT:       That should be fine, your

 3   Honor.

 4                 THE COURT:      All right.     What I might do

 5   is, I can then reset this -- to the extent the

 6   parties need further oral argument, I can reset that

 7   for that following week.        It looks like June 3rd

 8   could work.     June 3rd at 10:00 a.m.?

 9                 MR. DOBROWSKI:       Judge, I have a

10   deposition actually on June 3rd, your Honor.

11                 THE COURT:      Okay.

12                 MR. DOBROWSKI:       June 4th, your Honor --

13   I'm sorry, I got ahead of myself.

14                 THE COURT:      No, no, it's fine.        The most

15   important thing you said is June 3rd didn't work.

16   So we need to find a new date.

17                 MR. MCDEVITT:       Your Honor, the other

18   thing is, I have a very important appellate argument

19   in the Second Circuit on June 5th --

20                 THE COURT:      Okay.

21                 MR. MCDEVITT:       -- on a bunch of

22   decisions Judge Bryant issued in our favor.              It's a

23   huge record and I have to spend time getting ready

24   for that appeal.

25                 THE COURT:      That's fine.      So it sounds
       Case 3:20-cv-00516-VAB Document 67 Filed 05/18/20 Page 12 of 16
                                                                    12



 1   like we're now in the following week.            How about --

 2   what about June 10th at 10:00 a.m.?

 3                 MR. DOBROWSKI:       That will be fine, your

 4   Honor.

 5                 THE COURT:      That's for plaintiff?

 6                 MR. DOBROWSKI:       Yes.    I'm sorry, your

 7   Honor, Bill Dobrowski, yes.

 8                 THE COURT:      You just need to make sure

 9   you identify yourself for the court reporter.

10                 MR. DOBROWSKI:       I apologize.      On behalf

11   of the plaintiff, June 10th is just fine.

12                 THE COURT:      All right.     Mr. McDevitt,

13   does it work for the defendant?

14                 MR. MCDEVITT:       It does, your Honor.

15                 THE COURT:      Okay, great.      So we will

16   reconvene on June 10th at 10:00 a.m.            Mr. Luck's

17   counsel will have an opportunity to file a response

18   to the filing today by May 22nd, and any reply

19   needed to that on behalf of Mr. McMahon will be

20   filed by the 29th.       Then we'll talk about it all on

21   the 10th.

22                 All right.      Is there anything further we

23   need to do at this time?        Mr. Dobrowski?

24                 MR. DOBROWSKI:       Well, your Honor, is

25   there any chance of us getting scheduled for --
       Case 3:20-cv-00516-VAB Document 67 Filed 05/18/20 Page 13 of 16
                                                                    13



 1   assuming that you find that Alpha is not a proper

 2   party -- or not a necessary party, is there any

 3   chance we could talk about scheduling the PJR for a

 4   particular date, at least getting that on our

 5   schedules?    Because I imagine as things start

 6   opening up people are going to really get compacted.

 7   Or is it premature?

 8                 THE COURT:      I think we're probably going

 9   to be best off -- I think we can be prepared -- I

10   think the parties may want to sort of talk and see

11   about what dates they may have available, and, you

12   know, what I can do is, I can certainly have one of

13   my clerks reach out -- or you could reach out to her

14   by email -- about possible available dates.              So when

15   we talk on June 10th I think it's going to be more

16   productive for you all to sort of talk about, to the

17   extent the Court believes a hearing is necessary,

18   what availability you all have, and then we can then

19   sort of figure that out with my calendar.             But I

20   mean I can say this, certainly I anticipate probably

21   being able to, you know, deal with this in June or

22   sometime in July if need be.

23                 MR. DOBROWSKI:       And then the other

24   question I have, your Honor, is with respect to the

25   sealing order -- or the unsealing order, do we,
       Case 3:20-cv-00516-VAB Document 67 Filed 05/18/20 Page 14 of 16
                                                                    14



 1   counsel for both sides, have to refile the filings

 2   in an unsealed fashion or is that done by your

 3   clerk?   How does that work?

 4                 THE COURT:      Well, if you want me to sort

 5   of order them -- actually, let me do this.              Why

 6   don't you all just -- it might actually just be

 7   easier to refile because I think the order is going

 8   to grant one piece.       I don't remember off the top of

 9   my head where the one piece that we're talking about

10   being sealed is, so it sounds like that piece may

11   want to be redacted and then the refiling of that.

12   I guess everything else probably simply could be

13   filed as an unsealed document.          I mean, your point

14   is well-taken.

15                 So what I will do in the order that I

16   issue is, I will basically say the parties should

17   refile all of the documents, sealed and unsealed

18   documents, and to the extent something needs to be

19   redacted consistent with the Court's order, they

20   should do so.

21                 MR. DOBROWSKI:       Yes, sir.

22                 THE COURT:      All right.     Anything further

23   on Mr. McMahon's behalf?

24                 MR. MCDEVITT:       I don't think so, your

25   Honor.   Thank you for your time today.
       Case 3:20-cv-00516-VAB Document 67 Filed 05/18/20 Page 15 of 16
                                                                    15



 1                 THE COURT:      All right.     Thank you all

 2   very much.    And as I say to parties all the time

 3   these days, please be safe.         Take care now.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
       Case 3:20-cv-00516-VAB Document 67 Filed 05/18/20 Page 16 of 16
                                                                    16



 1

 2                I certify that the foregoing is a correct

 3   transcript from the record of proceedings in the

 4   above-entitled matter.

 5

 6                                           5/18/20

 7                                             Date

 8

 9                                /S/     Sharon Montini

10                                      Official Reporter

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
